Citation Nr: 1207336	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-34 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left wrist disorder.  

4.  Entitlement to service connection for residuals of an eye injury. 

5.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a rib injury.

6.  Whether new and material has been received to reopen the claim of service connection for a head injury, to include headaches.  

7.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a low back injury (back disability), to include myositis.  

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to April 1986 and from January 1987 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  During the course of the appeal, the Veteran has moved several different times.  He last known residence was in California.  Hence, the Los Angeles RO has assumed jurisdiction.  

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  





FINDINGS OF FACT

1.  The Veteran has not been shown to have a current left knee disorder of service origin.  

2.  The Veteran has not been shown to have a current left ankle disorder of service origin.  

3.  The Veteran has not been shown to have a current left wrist disorder of service origin.

4.  The Veteran has not been shown to have a current eye disorder of service origin.

5.  The RO denied service connection for residuals of a rib injury in September 1986.  The Veteran was notified of this decision in October 1986 and did not appeal.

6.  Evidence received since the denial of service connection for residuals of a rib injury does not raise a reasonable possibility of substantiating the claim.

7.  The RO denied service connection for a head injury, to include headaches, in September 1986.  The Veteran was notified of this decision in October 1986 and did not appeal.

8.  Evidence received since the denial of service connection for a head injury, to include headaches, does not raise a reasonable possibility of substantiating the claim.

9.  The RO denied service connection for residuals of a low back injury, to include myositis, in September 1986.  The Veteran was notified of this decision in October 1986 and did not appeal.

10.  Evidence received since the denial of service connection for residuals of a low back injury, to include myositis, does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A left ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

3.  A left wrist disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

4.  Residuals of an eye injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

5.  The September 1986 rating determination denying service connection for residuals of a rib injury became final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a rib injury has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

7.  The September 1986 rating determination denying service connection for a head injury, to include headaches, became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

8.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a head injury, to include headaches, has not been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

9.  The September 1986 rating determination denying service connection for residuals of a low back injury, to include myositis, became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

10.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a low back injury, to include myositis, has not been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Left Knee

A review of the Veteran's service treatment records reveals that there were no complaints or findings of a left knee disorder in service.  The record also does not contain any objective medical findings of a left knee disorder in close proximity to service.  

At the time of a June 1986 VA examination, the Veteran was noted to have normal range of motion for the knees along with normal sensation and deep tendon reflexes.  There were no complaints or findings of left knee problems.  

VA treatment records associated with the claims folder also reveal no current findings of a left knee disorder.  

At the time of an April 2002 VA examination, the Veteran was found to have full range of motion in his left knee.  X-rays of the left knee were unremarkable.  The examiner stated that the Veteran had no significant pathology on clinical or radiographic examination for the left knee.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110/1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has a left knee disorder.  There have been no objective medical findings of any left knee disorder in treatment records associated with the claims folder.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of a left knee disorder, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a left knee disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  

The Board does note that the Veteran, in support of his claim, submitted a statement from D. A., who indicated that she had been living with the Veteran and noted that he had complained of knee pain and various other joint aches.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, neither the Veteran nor D. A. is competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has a left knee disorder.

A necessary element for establishing service connection- evidence of a current disability-has not been shown.  

For the foregoing reasons, the claim for service connection for a left knee disorder on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Left Ankle

A review of the Veteran's service treatment records reveals that there were no complaints or findings of a left ankle disorder in service.  The record also does not contain any objective medical findings of a left ankle disorder in close proximity to service.  

At the time of a June 1986 VA examination, the Veteran was found to have normal range of motion for the ankles along with normal sensation and normal deep tendon reflexes.  There were no complaints or findings of left ankle problems.  

VA treatment records associated with the claims folder also reveal no current findings of a left ankle disorder.  

At the time of an April 2002 VA examination, the Veteran was found to have full range of motion in his left ankle.  X-rays of the left ankle were unremarkable.  The examiner stated that the Veteran had no significant pathology on clinical or radiographic examination of the left ankle.  

As noted above, in the absence of proof of present disability there can be no valid claim.  

The medical evidence does not indicate that the Veteran currently has a left ankle disorder.  There have been no objective medical findings of any left ankle disorder in treatment records associated with the claims folder.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of a left ankle disorder, it indicates that he does not.  To the extent that the Veteran has reported that he currently has a left ankle disorder, the medical evidence indicating an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  The Board does note that the Veteran, in support of his claim, submitted a statement from D. A., who indicated that she had been living with the Veteran and noted that that he had complained of ankle pain and various other joint aches.  Like the left knee, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, neither the Veteran nor D.A. is competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has a left ankle disorder.  A necessary element for establishing service connection- evidence of a current disability-has not been shown.  

For the foregoing reasons, the claim for service connection for a left ankle disorder, on a direct or presumptive basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Left Wrist

A review of the Veteran's service treatment records reveals that he was seen in March 1988 with complaints of injuring his wrist while playing soccer.  Range of motion was noted to be restricted at that time.  A diagnosis of wrist sprain was rendered.  There were no further complaints or findings noted in service.  

The record also does not contain any objective medical findings of a left wrist disorder in close proximity to service.  

At the time of a June 1986 VA examination, there were no complaints or findings of a left wrist disability.  

VA treatment records associated with claims folder also reveal no current findings of a left wrist disorder.  

At the time of an April 2002 VA examination, the Veteran was found to have full range of motion in his left wrist.  X-rays of the left wrist revealed no fracture.  The examiner stated that the Veteran had no significant pathology on clinical or radiographic examination for the left wrist.  

As noted above, in the absence of proof of present disability there can be no valid claim.  

The medical evidence does not indicate that the Veteran currently has a left wrist disorder.  There have been no objective medical findings of any left wrist disorder in treatment records associated with the claims folder.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of a left wrist disorder, it indicates that he does not.  To the extent that the Veteran has stated that he currently has a left wrist disorder, the medical evidence indicating an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  The Board does note that the Veteran, in support of his claim, submitted a statement from D. A., who indicated that she had been living with the Veteran and noted that that he had complained of left wrist pain and various other joint aches.  As with the left knee and left ankle, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, neither the Veteran nor D. A. is competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has a left ankle disorder.  A necessary element for establishing service connection- evidence of a current disability-has not been shown.  

For the foregoing reasons, the claim for service connection for a left ankle disorder, on a direct or presumptive basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Residuals of an Eye Injury

A review of the Veteran's service treatment records reveals that there were no complaints or findings of residuals of an eye injury in service.  The record also does not contain any objective medical findings of residuals of an eye injury in close proximity to service.  

At the time of a June 1986 VA examination, the examiner specifically indicated that there were no gross abnormalities for the eyes.  There were also no complaints or findings of eye problems at that time.  

VA treatment records associated with the claims folder also reveal no current findings of residuals of an eye injury. 

In the absence of proof of present disability there can be no valid claim.  The medical evidence does not indicate that the Veteran currently has residuals of an eye injury.  There have been no objective medical findings of residuals of an eye injury in service associated with the claims folder.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of residuals of an eye injury, it indicates that he does not.  

To the extent that the Veteran has indicated that he currently has residuals of an eye injury as a result of the inservice motor vehicle accident, the medical evidence indicating an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  The Board does note that the Veteran has expressed his belief that he currently has an eye disorder arising from the motor vehicle accident in service.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has residuals of an eye injury.  

A necessary element for establishing service connection- evidence of a current disability-has not been shown.  

For the foregoing reasons, the claim for service connection for residuals of an eye injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.




New and Material Evidence

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Residuals of a Rib Injury

In a September 1986 rating determination, the RO denied service connection for residuals of a rib fracture.  The Veteran was notified of this in an October 1986 letter and did not appeal.  Thus, the decision became final.

In denying service connection, the RO noted that the Veteran was treated in a private hospital for abrasions and possible fracture of his ribs, with no history shown.  The RO further observed that the Veteran was seen in December 1985 for pain medication and profile extension with a history of a car accident in November 1985 and possible cracked rib being reported.  The RO also noted that at the time of a June 1986 VA examination, the Veteran gave a history of a fracture of the 9th or 10th rib.  X-rays taken of the ribs at that time were negative.  The RO denied service connection for residuals of a rib fracture as not confirmed by evidence of record in service.  

Evidence received subsequent to the November 2006 rating determination includes VA treatment records and statements from the Veteran as to his beliefs about the etiology of any currently claimed residuals of a rib fracture.  

The VA treatment records added to the claims folder do not contain any findings related to residuals of an inservice rib injury.  As to the Veteran's statements, the Board notes that he continues to maintain that he currently has residuals of a rib injury related to his period of service.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value.  As to the additional treatment records that have been associated with claims folder, they do not provide evidence of residuals of a rib injury nor do they provide a nexus to service.  The basis for the prior denial was that the Veteran did not have residuals of a rib injury related to his period of service.  

The newly received evidence does not relate to the unestablished element of current rib injury residuals or a nexus between any currently claimed rib injury residuals and service.  Absent competent evidence of a current disability or nexus, the newly received evidence does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).

Residuals of a Head Injury, to include Headaches

In a September 1986 rating determination, the RO denied service connection for residuals of a head injury, to include headaches.  The Veteran was notified of this in an October 1986 letter and did not appeal. Thus, the decision became final.

In denying service connection for residuals of a head injury, to include headaches, the RO noted that the Veteran's service treatment records were negative for a head injury.  

The RO further observed that at the time of a June 1986 VA examination, the Veteran gave a history of a possible head injury in service due to a motor vehicle accident in November 1985.  The Veteran complained of headaches.  Neurological and EEG tests were noted to be negative.  X-rays of the skull were also found to be negative.  The RO denied service connection for residuals of a head injury, to include headaches, as not confirmed by the evidence of record in service.  

Evidence received subsequent to the September 1986 rating determination includes VA treatment records and statements from the Veteran as to his beliefs about the etiology of any currently claimed residuals of a head injury, to include headaches.  

VA treatment added now contain diagnoses of headaches and tension headaches.  However, the added records do not provide a nexus to service.  The basis for the prior denial was that the Veteran did not have residuals of a head injury, to include headaches, related to his period of service. 

As to the Veteran's statements, the Board notes that he continues to maintain that he has residuals of a head injury, to include headaches, related to his period of service.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value.  As to the additional treatment records that have been associated with claims folder, they do not provide a nexus to service.  The basis for the prior denial was that the Veteran did not have residuals of a head injury, to include headaches, related to his period of service. 

The newly received evidence does not relate to the unestablished element of a nexus between any current residuals of a head injury, to include headaches, and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).

Residuals of a Low Back Injury, to Include Myositis

In a September 1986 rating determination, the RO denied service connection for residuals of a low back injury, to include myositis.  The Veteran was notified of this in an October 1986 letter and did not appeal.  Thus, the decision became final.

In denying service connection, the RO noted that the Veteran's service treatment records were negative for residuals of a back injury.  

The RO further observed that at the time of a June 1986 VA examination, the Veteran reported pain in his lower left back at night.  Examination of the back was negative except for some spasm in the left paraspinal musculature.  X-rays of the lumbar spine were noted to be negative.  The RO denied service connection for residuals of a back injury, to include myositis, as not confirmed by the evidence of record in service.  

Evidence received subsequent to the November 2006 rating determination includes VA treatment records and statements from the Veteran as to his beliefs about the etiology of any currently claimed low back disorder and its relationship to service.  

The VA treatment records added to the claims folder do not contain any findings related to residuals of a low back disorder, to include myositis.  As to the Veteran's statements, the Board notes that he continues to maintain that he currently has a low back disorder related to his period of service.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value (not "new").  As to the additional treatment records that have been associated with claims folder, they do not provide evidence of residuals of a low back disorder nor do they provide a nexus to service.  The basis for the prior denial was that the Veteran did not have residuals of a back injury related to his period of service.  

The newly received evidence does not relate to the unestablished elements of a current low back disability or a nexus between any currently claimed low back disability and service.  Absent competent evidence of a current disability or nexus, the newly received evidence does not raise a reasonable possibility of substantiating the claim and is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).




Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence has been received to reopen the claims of service connection for residuals of a rib injury; residuals of a head injury, to include headaches; and residuals of a low back injury, to include myositis, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a March 2002 letter, the RO notified the Veteran that he had been previously denied service connection for the above claims in October 1986.  The RO informed the Veteran of the reason for the previous denials.  The RO stated that in order for the Veteran to reopen this claim, new and material evidence was needed.  He was told that new and material evidence was evidence that raised a reasonable possibility of substantiating the claim.  Therefore, the evidence he submitted had to relate to this fact.  Hence, the Veteran was made aware of the reasons for the prior denial.

As it relates to all issues, the Veteran's status has been substantiated.  The Board notes that in the March 2002 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

As service connection for any benefit is not being granted, notice as to the disability rating and effective date elements for the claims is a moot point.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

As it relates to the necessity for an examination, the Board notes that with regard to the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection, there is no duty to provide for one prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2011).

With regard to the issues of service connection for left knee, left ankle, and left wrist disorders, the Veteran was afforded a VA examination in April 2002.  The results from this examination are sufficient in order to properly address the Veteran's claims.  

As to the necessity for a VA examination for residuals of an eye injury, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed eye injury is related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letter noted above that he needed to provide medical evidence showing the disorder had existed since service.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, a VA medical examination is not necessary. 

With regard to the Veteran's request for a Central Office hearing, the Board notes that the last several notices, including the notice informing the Veteran of the scheduled Central Office hearing, were returned as undeliverable.  The Board observes that the Veteran has a history of having moved on numerous occasions during the course of this appeal without updating the VA on his whereabouts.  The Board notes that an October 2010 letter from the RO to the Veteran was sent to a California address and was not returned as undeliverable, therefore, it appears he received this notice.  Subsequent notices were sent to the Veteran at the same address by the Board and were returned as undeliverable.  The Veteran has not provided VA with a new address.  

As noted above, the duty to assist is not a one-way street.  As the Veteran has not supplied VA with a new address, the Board has undergone what can only be found to be an extensive effort to provide notice to the Veteran, and VA has satisfied its duty to notify the Veteran of the hearing at his last known address.  Simply stated, the Board can not delay the adjudication of the Veteran's claim indefinitely.  Thus, the duty to notify has been satisfied with regard to the hearing.  Therefore, no further action is necessary to assist the claimant with the claim.

In any event, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left wrist disorder is denied.  

Service connection for residuals of an eye injury is denied.  

New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a rib injury not having been received, the petition to reopen is denied.

New and material evidence sufficient to reopen the claim of entitlement to service connection for a head injury, to include headaches, not having been received, the petition to reopen is denied.

New and material evidence sufficient to reopen the claim of entitlement to service connection for a residuals of a low back injury, to include myositis, not having been received, the petition to reopen is denied.


REMAND

As to PTSD, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.

In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with other psychiatric disorders.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

The Board further observes that while the Veteran was diagnosed as having PTSD at the time of an April 2002 VA examination, the examiner did not indicate the etiology of the Veteran's PTSD and whether it was related to his period of service.  The Board notes that the examiner observed that the Veteran had been involved in a car accident in service and that the Veteran claimed to have been assaulted by a superior in service.  However, he did not address whether either of these claimed stressors served as a basis for the diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims folder, and a copy of this remand, should be made be available for review by the examiner in conjunction with the examination, and the examiner must acknowledge this review in any report generated as a result of this remand.  Given the medical and factual history as recorded in the Veteran's claims folder, to include the inservice motor vehicle accident and the Veteran's claimed assault, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD related to his period of service, with the examiner identifying the claimed stressor that serves as the basis for the diagnosis of PTSD.  

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.  Complete detailed rationale should be provided for each opinion that is rendered. 

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


